DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims in line 5, “to guide heated air…”.  This claim language creates an indefiniteness issue because Applicant has left out essential subject matter with respect to forming/creating the heated air to begin with.  Examiner suggests that Applicant amend the claim to claim the heating structure or merely remove the term “heated” and simply claim “to guide air…”
Further regarding claim 1, Applicant claims in line 10 and in line 12, “guide the air…” and “guiding the air guided…”, respectively.  This language creates an indefiniteness issue, Examiner suggests Applicant remove the word “the” and simply claim air, e.g. “guide air…”
Further regarding claim 1, claim 1 recites the limitation "the blade" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  In line 9, Applicant claims “a plurality of blades”, then Applicant claims in line 16, “the blade”.  This problem creates multiple issues in further dependent claims.
Claims 2-15 are rejected for containing the same indefiniteness issues as claim 1, from which they depend.
Regarding claim 2, claim 2 recites the limitation "the center of the hub" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There are multiple centers, depending on how measured of this hub, so it does not inherently have one center, wherein Applicant should initially claim “a center of the hub”.  This problem creates multiple issues in further dependent claims.
Regarding claims 3-7 and 10-15, Applicant claims numerous fictional lines, measurements, and arbitrary points of non-determinant reference that do not exist.  This creates multiple indefiniteness issues.  Applicant should consider claiming the structure or better claiming the reference dimensions from determinant reference points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711